Citation Nr: 1626902	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected left knee, status post meniscectomy, arthroscopy and debridement, currently evaluated as 20 percent disabling. 
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to November 1986. 

This matter comes before the Board of Veterans Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2014, the appellant was afforded a hearing at the RO before the undersigned Acting Veterans Law Judge who is rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

In August 2014, the Board remanded the claims for additional development.  In July 2015, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court granted a Joint Motion for Remand (JMR) and remanded the matter to the Board for action consistent with the motion.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The March 2016 JMR indicates that the Veteran's previous VA examinations concerning his left knee were inadequate as the VA examinations reports do not indicate whether passive range-of-motion testing was conducted or whether the Veteran's left knee was tested in weight bearing.  Additionally, the JMR indicates that additional reasons and bases concerning the issue of unemployability are required.  However, the Board finds that the question of unemployability is inextricably intertwined with the issue of an increased rating for the left knee and further adjudication concerning this matter will be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

The Board notes that the Veteran has submitted additional evidence in April 2016 to include tax forms and a letter from his employer.  The Veteran additionally indicated that he wished this evidence to be considered by the AOJ.  Thus, such must be accomplished on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Grand Rapids VAMC.

2.  Schedule the Veteran for a VA examination to determine the nature and extent of the service-connected left knee disorder.  The examiner should review the claims folder in conjunction with the examination, and note that such review was accomplished.  All necessary tests and studies should be conducted. 

The examiner should fully describe the disability symptoms and impairment of the Veteran's left knee, and specifically note the presence or absence of instability and/or subluxation of the left knee, and if present, its degree of severity.  Range of motion testing and assessments of functional impairment due to pain on motion and use must be included.  The examiner should specifically conduct passive range-of-motion testing and testing with weight bearing.  If there is functional impairment due to pain, an assessment of the degree of impairment should be provided.  The examiner should describe whether pain significantly limits functional ability during any flare-ups or when the left knee is used repeatedly.  The presence of ankylosis should be noted along with the degree in which the knee is fixed.  

The examiner should also specifically address the extent to which the Veteran's left knee disability impacts his employment.

 3.  Then, readjudicate the claims on appeal to include consideration of all evidence in the claims file associated since the prior readjudication.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


